Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 05/13/2020, which is a continuation of application PCT/RU2017/000849, filed on 11/13/2017, in which claims 1-21 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/17/2020 and 12/04/2020.

Drawings

The Examiner contends that the drawings submitted on 05/13/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 21 is directed to a computer program product comprising program code. Since a program, as well as program code, exemplifies software, the computer program is not, by itself, statutory. Examiner suggests applicant amend the claim so that the claim as a whole positive recites a statutory machine.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5, 6, 8-13, 15, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (“1D- DCT based frequency domain adaptive loop filter (FD-ALF)”). Lim was cited in Applicant’s Information Disclosure Statement filed on 07/17/2020.

As to claim 1, Lim teaches an in-loop filter apparatus for video coding, wherein the in-loop filter apparatus is configured for processing a reconstructed frame corresponding to a current frame for generation of a filtered reconstructed frame, wherein the reconstructed frame comprises a plurality of pixels, each pixel being associated with a pixel value, wherein the in-loop filter apparatus comprises a processor configured to (see Pages 1-12):

partition the reconstructed frame into a plurality of overlapping and/or non-overlapping two-dimensional (2D) pixel blocks (see Pages 1-12);



generate for each 2D pixel block a filtered 2D spectrum by multiplying each spectral component with a respective gain coefficient, wherein the respective gain coefficient depends on one or more of a) the respective spectral component and b) one or more neighboring spectral components of the respective spectral component and one or more filtering parameters (see Pages 1-12, particularly Section 2, Pages 2-8);

generate for each 2D pixel block a filtered 2D pixel block by applying an inverse 2D transform to the filtered 2D spectrum (see Pages 1-12);

and generate the filtered reconstructed frame on the basis of the filtered 2D pixel blocks (see Pages 1-12).

As to claim 9, Lim teaches an in-loop filtering method for processing a reconstructed frame corresponding to a current frame for generation of a filtered reconstructed frame, wherein the reconstructed frame comprises a plurality of pixels, each pixel being associated with a pixel value, wherein the in-loop filtering method comprises (see Pages 1-12):

partitioning the reconstructed frame into a plurality of overlapping and/or non-overlapping 2D pixel blocks (see Pages 1-12);

generating for each 2D pixel block a 2D spectrum by applying a 2D transform to the 2D pixel block, wherein the 2D spectrum comprises a plurality of spectral components (see Pages 1-12);

generating for each 2D pixel block a filtered 2D spectrum by multiplying each spectral component with a respective gain coefficient, wherein the respective gain coefficient depends on one or more of a) 

generating for each 2D pixel block a filtered 2D pixel block by applying an inverse 2D transform to the filtered 2D spectrum (see Pages 1-12);

and generating the filtered reconstructed frame on the basis of the plurality of filtered 2D pixel blocks (see Pages 1-12).

As to claim 10, Lim teaches an encoding apparatus for encoding a current frame from an input video stream, wherein the encoding apparatus comprises an in-loop filter apparatus according to claim 1 (see rejection of claim 1).

As to claim 20, Lim teaches a decoding apparatus for decoding a current reconstructed frame from a received bitstream, wherein the decoding apparatus comprises an in-loop filter apparatus according to claim 1 (see rejection of claim 1).

As to claim 21, Lim teaches a computer program product comprising program code for performing the method of claim 9 when executed on a computer or a processor (see rejection of claim 9).

As to claim 3, Lim further teaches wherein only one parameter of filtering is used for frequency domain gain coefficient estimation for each 2D pixel block from the reconstructed frame (see Pages 1-12).

As to claim 5, Lim further teaches wherein the processor is configured to use a same one or more filtering parameters for different 2D pixel blocks for generating the respective filtered 2D spectrum (see Pages 1-12).

As to claim 6, Lim further teaches wherein the processor is configured to use different filtering parameters for different 2D pixel blocks or different groups of 2D pixel blocks for generating the respective filtered 2D spectrum (see Pages 1-12).

As to claim 8, Lim further teaches wherein the 2D transform is a discrete cosine transform (DCT) and wherein the inverse 2D transform is an inverse DCT (see Pages 1-12).

As to claim 11, Lim further teaches wherein the encoding apparatus is configured to provide the one or more filtering parameters to a decoding apparatus (see Pages 1-12).

As to claim 12, Lim further teaches wherein the processor of the in-loop filter apparatus is further configured to generate for each 2D pixel block of the reconstructed frame a 2D spectrum of a corresponding 2D pixel block of the current frame by applying a 2D transform to the corresponding 2D pixel block of the current frame and wherein the processing unit is configured to determine the one or more filtering parameters for each 2D pixel block of the reconstructed frame by minimizing an error measure between the filtered 2D spectrum of the 2D pixel block of the reconstructed frame and the 2D spectrum of the corresponding 2D pixel block of the current frame (see Pages 1-12).

As to claim 13, Lim further teaches wherein the error measure is a sum of the squared differences between the spectral components of the filtered 2D spectrum of the 2D pixel block of the reconstructed frame and the spectral components of the 2D spectrum of the corresponding 2D pixel block of the current frame (see Pages 1-12).

As to claim 15, Lim further teaches wherein the encoding apparatus is configured to set and transmit an adaptive filtering flag for informing the decoding apparatus that a respective 2D pixel block of the reconstructed frame has been filtered (see Pages 1-12).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Fu (US 2011/0274158).

As to claim 7, Lim does not teach wherein the processor is configured to partition the reconstructed frame on the basis of a quad-tree partitioning or a quad-tree and a binary-tree partitioning and different filtering parameters are used for groups of 2D pixel blocks, which comprise 2D pixel blocks with a same size and shape.

However, Fu teaches wherein the processor is configured to partition the reconstructed frame on the basis of a quad-tree partitioning or a quad-tree and a binary-tree partitioning and different filtering parameters are used for groups of 2D pixel blocks, which comprise 2D pixel blocks with a same size and shape ([0029], [0034], [0035], and [0038]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim’s system with Fu’s system in order to develop advanced ALF that allows a choice of filter sets, where a filter set can be applied to the reconstructed video data adaptively. Furthermore, it is desirable to develop a new processing unit for the filtering process to apply so that more flexible and/or localized processing can be provided. Furthermore, it is desirable to allow a decoder to derive respective information for applying the filtering process without side information (Fu; [0004]).

As to claim 17, Lim does not teach wherein the encoding apparatus is configured to set and transmit a frame level usage flag for informing the decoding apparatus that the whole reconstructed frame has been filtered.

However, Fu teaches wherein the encoding apparatus is configured to set and transmit a frame level usage flag for informing the decoding apparatus that the whole reconstructed frame has been filtered ([0006]-[0007] and [0040]-[0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim’s system with Fu’s system in order to develop advanced ALF that allows a choice of filter sets, where a filter set can be applied to the reconstructed video data adaptively. Furthermore, it is desirable to develop a new processing unit for the filtering process to apply so that more flexible and/or localized processing can be provided. Furthermore, it is desirable to allow a decoder to derive respective information for applying the filtering process without side information (Fu; [0004]).

As to claim 18, Lim does not teach wherein the encoding apparatus is configured to set and transmit a macroblock size identifier for informing the decoding apparatus about the size of a pixel area which should be filtered by the decoding apparatus.

However, Fu teaches wherein the encoding apparatus is configured to set and transmit a macroblock size identifier for informing the decoding apparatus about the size of a pixel area which should be filtered by the decoding apparatus ([0004], [0029], [0034], and [0035]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim’s system with Fu’s system in order to develop advanced ALF that allows a choice of filter sets, where a filter set can be applied to the reconstructed video data adaptively. Furthermore, it is desirable to develop a new processing unit for the filtering process to apply so that more flexible and/or 

As to claim 19, the combination of Lim and Fu teaches wherein the encoding apparatus is configured to set and transmit a flag for informing the decoding apparatus that the pixel area with the macroblock size should be filtered by the decoding apparatus (Fu; [0004], [0029], [0034], and [0035]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Budagavi (US 2012/0177104).

As to claim 16, Lim does not teach wherein the encoding apparatus is configured to set and transmit a transform size identifier for informing the decoding apparatus about a size of the 2D pixel block.

However, Budagavi teaches wherein the encoding apparatus is configured to set and transmit a transform size identifier for informing the decoding apparatus about a size of the 2D pixel block ([0022], [0037], [0039]-[0044], and [0047]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lim’s system with Budagavi’s system in order to provide for reducing the memory bandwidth and computational requirements of ALF. In some embodiments, ALF is LCU-based rather than picture-based. That is, rather than waiting until an entire picture has been processed through the block-based encoding (or decoding) and the deblocking filter before applying ALF to the picture as in HM 1.0, ALF is applied on an LCU by LCU basis. In some embodiments, ALF filter types in which the vertical size of a filter type is less than the horizontal size are used (Budagavi; [0027]).

Allowable Subject Matter

Claims 2, 4, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482